Title: To George Washington from Major General Benedict Arnold, 6 August 1780
From: Arnold, Benedict
To: Washington, George


					
						Dear Sir
						Head Quarters Robinsons House August 6th 1780
					
					On my arival at this Post I found every thing thrown into great Confusion, by the Troops removing from hence, and the Militia coming in. Colonel Malcomb had ordered returns to be made of the Militia, Provisions, and Stores of every kind, which I expect this morning, and will transmit a Copy to your Excellency. I believe a Sufficient Number of Militia have arived to replace those of this State, who will leave this tomorrow or Next day, I am sorry to observe that there is not One Tent for the Militia, (which are absolutely Necessary at the Redoubts) and the Barracks will Not Contain more than Seven hundred, unless they are Crouded so as to Injure their health, and many of them are daily falling Sick. This will be delivered your Excellency by Docr Ledyard, who waits on you to obtain a Supply of Medicnes, and Stores for the Sick, who are Numerous and without Fresh Provisions, or any necessaries, and I am assured by him, and Docr Burnet, that there are not Hospital Stores in the Department suffucient to last the sick One Fortnight—nor is there any prospect of Obtaining a Supply, unless by an application to Congress: or Govenor Clinton.
					The quantity of Salted Meat at this Post I am informed is small; it appears to me that the whole ought to be reserved, and the Troops fed on fresh provisions, I know not from what Quarter we are to expect a Supply, I have wrote Colonel Blain on the Subject, but believe an Order from your Excellency to him will be Necessary.
					I shall pay the Strictest attention to my Orders but Cannot flatter myself with effecting as much with raw Militia, as could be done with an equal Number of disciplined Troops, and I am very apprehensive, that the Troops by being exposed will become Sickly, and Desertions follow in Consequence. I have the honor to be with great respect and esteem Your Excellencys Obedient Hbl. Servt
					
						B. Arnold
					
				